The opinion of the court was delivered by
Burnside, J.
It has been long settled that if the appellant pay the costs taxed by the prothonotary, the court will not strike off the appeal, although there afterwards appear to be more costs due: McKeown v. Boudinot, 1 Brown 150 ; Fraley v. Nelson, 5 Ser. & R. 284; Stewart v. Jewell, 11 Ser. & R. 359. The appeal was well entered by the payment of all costs taxed at that time; and being entered, the Common Pleas could not legally dismiss it. When the Common Pleas is satisfied that costs have been omitted, on an improper taxation, they make an order for payment, and enforce their order by attachment: 5 Ser. &. R. 236.
Order of the court dismissing the appeal is reversed, and the appeal is reinstated.